Citation Nr: 0428421	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected left 
ankle disability, status postoperative reduction and internal 
fixation with post-traumatic osteoarthritis, currently 
evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).

In March 2003, the Board received and associated with the 
claims file medical evidence relevant to the veteran's 
claimed issue on appeal.  The veteran, via his 
representative, submitted written waiver of initial RO 
consideration of this new evidence in July 2004, therefore, 
the Board has considered the claims file in its entirely in 
rendering the following decision.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).


FINDING OF FACT

The veteran's service-connected left ankle disability, which 
includes x-ray evidence of arthritis, is manifested by 
swelling, marked limitation of motion, and pain; ankylosis is 
not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, a VCAA notice letter dated in 
September 2001 was sent to the veteran informing him that VA 
would obtain all service personnel and service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in October 2001.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in a statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Thus, VA's 
duty to assist has been fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Rating 
Schedule is primarily a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as 
can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in this 
case, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service medical records show that the veteran underwent 
surgery for open reduction with internal fixation of the left 
ankle in February 1983.  The veteran was treated with a 
walking cast, physical therapy, and exercise.  Service 
connection was granted for the veteran's left ankle 
disability in May 1985, and was evaluated at 10 percent 
disabling at that time.  The veteran was granted an increased 
evaluation in October 1997, rating the left ankle as 20 
percent disabling.  The veteran contends that his service-
connected left ankle disability warrants a rating in excess 
of 20 percent.

VA outpatient treatment notes show that the veteran sought 
treatment for left ankle pain in June 2000, indicating that 
he had "always had pain," but that it had gotten "worse 
since two weeks."  The veteran reported at that time that he 
had been working less because of this increased pain.  The 
examiner noted tenderness around the left ankle, prescribed 
Ibuprofen, and suggested an orthopedic consultation.  In 
October 2000, the veteran again sought treatment for left 
ankle pain.  The examiner reported normal range of motion, 
normal motor power, and minimal tenderness.  The examiner 
prescribed Ibuprofen and suggested that the veteran 
"reconsult" orthopedics.

A note from April 2001 indicates that the veteran returned 
for a follow-up examination on his left ankle.  The veteran 
reported that the pain had increased since he began his new 
job as a welder, which required him to be on his feet for 10 
hours a day.  There was no indication when the veteran had 
begun his "new job."  The veteran reported that he had been 
"avoiding Ibuprofen due to blood pressure."  The examiner 
observed that the veteran's left ankle was swollen, with mild 
tenderness, and limited range of motion, but with no 
erythema.  Again, the examiner renewed the prescription for 
Ibuprofen and suggested an orthopedic consultation.

A VA x-ray report from June 2001 indicates that the veteran's 
left ankle showed degenerative changes noted about the left 
ankle, but that no bony abnormality was seen.  Specifically, 
mild hypertrophic changes were noted about the distal tibia 
and talus with joint space narrowing.  A subchondral cyst 
formation was noted at the dome of the alus.  It was 
suggested that osteochondritis dissecans be ruled out.  Out-
patient treatment notes from July 2001 show that the veteran 
was given an ankle brace for his left ankle, but a few days 
later, the veteran reported that it was not effective, so he 
was then "placed into McDavid ankle brace and fit for cam 
walker extra large."

Upon VA examination of the left ankle in October 2001, the 
veteran reported constant pain, stiffness and swelling of the 
left ankle for which he was taking Ibuprofen.  The veteran 
also stated that the weather and prolonged standing or 
walking will increase the pain and the only thing that 
decreases the pain is rest and elevation of the ankle.  The 
veteran wore and ankle brace to the examination, and brought 
with him an ankle immobilizer, which he used only, "when the 
pain becomes so excruciating."  The examiner noted that the 
veteran had no history of dislocation, subluxation, or 
inflammatory arthritis.  The veteran's daily was affected by 
the increased pain and decreased activities, secondary to the 
pain.

The examiner observed that the veteran's range of motion upon 
testing was 10 degrees of dorsiflexion, 15 degrees of plantar 
flexion, 10 degrees of inversion, and five degrees of 
eversion.  X-rays were taken of the veteran's left ankle, 
revealing previous fractures of the medial melleolus and 
distal fibula, with surgical hardware.  Although it was noted 
that there were no prior radiographs available for 
comparison, extensive degenerative changes were present in 
the tibiotalar joint with space narrowing, eburnation on both 
sides of the joint, and prominent osteophyte formation.  The 
examiner suggested that there "may also be osteochondral 
defects in the medial talar dome."  The veteran was 
diagnosed with "traumatic arthritis of the left ankle 
secondary to injury sustained while in the military."

In February 2003, the veteran sought treatment from a private 
physician.  The veteran reported symptoms consistent with 
those discussed above.  This physician noted that on exam the 
veteran's range of motion was "15 degrees of total ankle 
movement with dorsiflexion to 5 degrees short of neutral and 
is able to plantar flex 15 degrees."  Private x-rays 
revealed "severe advanced arthritis on the involved ankle."  
The physician noted:  "I explained to [the veteran] that I 
don't feel he has many options.  He either lives with his 
pain or considers the possibility of an ankle arthrodesis."

The veteran's service-connected left ankle disability has 
been assigned a 20 percent rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  This rating 
contemplates marked limitation of motion and represents the 
maximum disability rating under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ankle 
dorsiflexion is from 0 degrees to 20 degrees, and normal 
plantar flexion is from 0 degrees to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2003).  The VA examiner in 2001 
found dorsiflexion of the left ankle was 10 degrees out of 20 
degrees, and plantar flexion was 15 degrees out of 45 
degrees, with inversion reported as 10 degrees and eversion 
five degrees out of 20 degrees.  The 2003 private examination 
results also show marked limitation of motion.  As the 
veteran's range of motion warranted a 20 disability rating in 
1997, which allowed him the maximum rating under Diagnostic 
Code 5271, an increased evaluation under the provisions of 
this diagnostic code is not possible.  Id. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Diagnostic codes regarding the ankle provide maximum 
ratings at 20 percent, with the exception of Diagnostic Code 
5270.  38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274 
(2003).  However, for Diagnostic Code 5270 to be applicable, 
there must be objective medical evidence of ankylosis.  As 
the veteran has not been diagnosed with ankylosis, Diagnostic 
Code 5270 is not for application.  As Diagnostic Codes 5272, 
5273, and 5274 all provide for a maximum rating of 20 
percent, none of them would allow for any additional 
disability compensation, and are, therefore, inapplicable to 
the veteran.  See 38 C.F.R. § 4.71a.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that 38 C.F.R. §§ 
4.40, 4.45 (2003) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
Factors involved in evaluating, and rating, disabilities of 
the joints include:  weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  
DeLuca, 8 Vet. App. at 206-07.

It is noted that the veteran stated that pain in his left 
ankle is constant.  Although he indicated that the pain 
worsens after standing, there is no evidence that the veteran 
has experienced weakness, fatigability, a lack of 
coordination, or restricted or excess movement.  The 
objective medical evidence has shown only minimal tenderness, 
with one notation of soft tissue swelling in April 2001.  
Likewise, there have been no reports of effusion, 
instability, weakness, redness, heat, abnormal movement, and 
no guarding of movements.  It is important to emphasize that 
the Rating Schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).


The veteran's representative argues that a separate 
evaluation for degenerative joint disease of the left ankle 
is warranted.  Degenerative joint disease is evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003 (2003).  The 
terms of Diagnostic Code 5003 refer to x-ray findings and 
limitation of motion "under the appropriate diagnostic codes 
for the specific joint or joints involved."  However, as the 
veteran is currently evaluated under the provisions of 
Diagnostic Code 5271 which provides for evaluation of the 
ankle specifically with reference to limitation of motion, a 
separate evaluation under Diagnostic Codes 5010-5003 
regarding degenerative arthritis of the left ankle cannot be 
assigned.  See 38 C.F.R. § 4.14 (2003) (the evaluation of the 
same manifestations under different diagnoses is to be 
avoided).

The Board has considered the veteran's claim for a rating in 
excess of 20 percent for his musculoskeletal disability under 
all appropriate and indicated diagnostic codes.  The 
veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluation for his service-connected left 
ankle disability.  Although the Board is required to consider 
the effect of pain when making a rating determination, this 
was considered in the 20 percent disability under the 
provisions of Diagnostic Code 5271, and the functional loss 
of the veteran's left ankle due to pain does not rise to a 
level to warrant a rating in excess of 20 percent.  See 
38 C.F.R. § 4.71, Plate II, Diagnostic Code 5271; see also 
DeLuca, 8 Vet. App. 202.

Based on the medical evidence of record, a rating in excess 
of 20 percent is not warranted.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for service-connected left ankle 
disability, status postoperative 


reduction and internal fixation with post-traumatic 
osteoarthritis, currently evaluated at 20 percent disabling, 
is denied.


	
                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



